Case 3:20-cv-00649-DMS-DEB Document 45 Filed 05/18/21 PageID.889 Page 1 of 2


   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                      SOUTHERN DISTRICT OF CALIFORNIA
  10
  11   SCOTT KUHNE, Individually and on           CASE NO. 3:20-cv-00649-DMS-DEB
       Behalf of All Others Similarly Situated,
  12
                       Plaintiff,                 ORDER GRANTING JOINT MOTION
  13                                              FOR ORDER REGARDING
             v.                                   DEADLINE FOR DEFENDANTS TO
  14                                              MOVE TO STRIKE ALLEGATIONS
       GOSSAMER BIO, INC.; SHEILA                 IN THE SECOND AMENDED
  15   GUJRATHI, M.D.; BRYAN                      COMPLAINT
       GIRAUDO; FEHEEM HASNAIN;
  16   JOSHUA H. BILENKER, M.D.;
       KRISTINA BUROW; RUSSELL
  17   COX; THOMAS DANIEL, M.D.;
       RENEE GALA; OTELLO
  18   STAMPACCHIA, Ph.D.; MERRILL
       LYNCH, PIERCE, FENNER &
  19   SMITH INCORPORATED; SVB
       LEERINK LLC; BARCLAYS
  20   CAPITAL INC.; AND EVERCORE
       GROUP L.L.C.,
  21
                       Defendants.
  22
  23
  24
  25
  26
  27
  28
                                                               CASE NO. 3:20-CV-00649-DMS-DEB
                                                    ORDER GRANTING JOINT MOTION REGARDING
                                                             DEADLINE FOR MOTION TO STRIKE
Case 3:20-cv-00649-DMS-DEB Document 45 Filed 05/18/21 PageID.890 Page 2 of 2


   1        The Court, having reviewed the Joint Motion for Order Regarding Deadline
   2 for Defendants to Move to Strike Allegations in the Second Amended Complaint,
   3 and finding good cause to do so, hereby ORDERS as follows:
   4        Defendants may move to strike allegations in the Second Amended Complaint
   5 on or before June 1, 2021, notwithstanding the earlier filing of Defendants’ answers.
   6        IT IS SO ORDERED.
   7
       Dated: May 18, 2021
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                               CASE NO. 3:20-CV-00649-DMS-DEB
                                                1   ORDER GRANTING JOINT MOTION REGARDING
                                                             DEADLINE FOR MOTION TO STRIKE
